Name: Commission Regulation (EC) No 578/2003 of 28 March 2003 derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32003R0578Commission Regulation (EC) No 578/2003 of 28 March 2003 derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products Official Journal L 082 , 29/03/2003 P. 0032 - 0032Commission Regulation (EC) No 578/2003of 28 March 2003derogating from Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 30(1) thereof,Whereas:(1) Article 20a of Commission Regulation (EC) No 174/1999(3), as last amended by Regulation (EC) No 186/2003(4), lays down the rules for administering the milk powder quota for exports to the Dominican Republic under the Memorandum of Understanding between the European Community and the Dominican Republic, approved by Council Decision 98/486/EC(5). As a result of difficulties with the application of that Memorandum that could make amendments to the existing arrangements necessary, the application period for the quota for the period from 1 July 2003 to 30 June 2004 should be postponed.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1By way of derogation from Article 20a(7) of Regulation (EC) No 174/1999, for the period from 1 July 2003 to 30 June 2004, licence applications shall be lodged from 1 to 10 May 2003.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 27, 1.2.2003, p. 11.(5) OJ L 218, 6.8.1998, p. 45.